Exhibit 10.26

 

FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

 

THIS FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) is
made and entered into as of the 19th day of December, 2005, by and between
MONADNOCK CONDOMINIUM LIMITED PARTNERSHIP, a Connecticut limited partnership
(“Seller”) and INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation
(“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Buyer entered into that certain Letter Agreement dated
November 9, 2005, as amended by letter dated December 5, 2005, with respect to
the sale and acquisition of units 2, 3, 4(a), 4(b), 7, 8, 9, 10, 11, 12, 13, and
14 located in Monadnock Condominium in the City of Keene, New Hampshire (the
“Agreement”);

 

WHEREAS, Buyer and Seller have mutually agreed to amend certain provisions of
the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Buyer and Seller agree as follows:

 

1.               The “Due Diligence Date”, as defined in the Agreement, is
hereby extended from 5:00 p.m. Eastern Time on December 19, 2005, to 5:00 p.m.
Eastern time on December 20, 2005.

 

2.               This Amendment may be executed in one or more counterparts,
each of which shall constitute an original and all of which taken together shall
constitute one Amendment. Each person executing this Amendment represents that
such person has full authority and legal power to do so and bind the party on
whose behalf he or she has executed this Amendment. Any counterpart to this
Amendment may be executed and transmitted by facsimile or scanned (pdf) copy and
shall be binding on the parties.

 

3.               The remaining terms and conditions of the Agreement remain
unmodified and in full force and effect.

 

(Signatures on following page)

 

--------------------------------------------------------------------------------


 

 

Seller:

 

MONADNOCK CONDOMINIUM LIMITED

 

PARTNERSHIP

 

 

 

By:

Monadnock Condominium Management

Corporation, its general partner

 

 

 

 

 

 

 

 

By:

 /s/ R. Michael Goman

 

 

 

Name:

 R. Michael Goman

 

 

 

Title:

   President

 

 

 

its:

 

 

 

 

 

 

 

 

 

Buyer:

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS,
INC., an Illinois corporation

 

 

 

By:

/s/ Charles Benvenuto

 

 

Name:

  Charles Benvenuto

 

 

Title:

    Authorized Agent

 

 

2

--------------------------------------------------------------------------------


 

[g11471ke03i001.jpg]

 

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Phone: (630) 218-4948 Fax: 630-218-4935

www.inlandgroup.com

 

November 9, 2005

 

Monadnock Condominium United Partnership (Seller)

c/o CB Richard Ellis, Inc. (Broker)

Attn: William B. Moylan, Jr., Senior Vice-President, Partner

Federal Reserve Plaza

600 Atlantic Ave., 22nd Floor

Boston, MA 02210

 

Re:     Monadnock Marketplace Shopping Center
Keene, New Hampshire

 

Dear Bill:

 

This letter agreement represents this corporation’s offer to purchase the
Seller’s entire right and interest in Units 2, 3, 4(a), 4(b), 7, 8, 9, 10, 11,
12, 13, and 14 located in Monadnock Condominium in the City of Keene, Cheshire
County, New Hampshire (collectively, the “Units”), together with any and all of
Seller’s interest in all appurtenances thereto and interest in the Common Area
in Monadnock Condominium (the “Condominium”) pertaining or relating to said
Units as well as any and all of Seller’s interest in all buildings, structures,
improvements and fixtures located thereon or pertaining or relating to said
Units or to the Condominium (all of the foregoing, collectively, the “Real
Property”) located at 20 Ash Brook Road, Keene, NH 06431 (see Exhibit A
attached).

 

The above property shall include any and all Seller’s interest in all Real
Property leases and tangible equipment and other personalty within the buildings
and common areas, and any other items presently used on the site and belonging
to Seller, and any and all rights (intangible or otherwise) with regard to the
name of the project, development rights, governmental licenses, permits and
approvals with respect to said Real Property to the extent assignable (which,
together with the Real Property is hereinafter referred to as the “Property”).
Any post-closing obligation of Seller relating to the Real Property shall be
satisfied by Seller pursuant to the terms of a post-closing agreement to be
entered into by Seller and Purchaser on the date of closing (the “Post-closing
Agreement”).

 

This corporation or its nominee will consummate this transaction on the
following basis:

 

--------------------------------------------------------------------------------


 

Monadnock Marketplace Shopping Center

 

 

Keene, New Hampshire

 

November 9, 2005

 

1.         The total purchase price shall be $48,700,000 all cash, plus or minus
prorations, with no mortgage contingencies, to be paid at closing 7 days
following the Due Diligence Date (as defined below) (see Paragraphs 5, 11 and
16). This offer is accompanied by an earnest money check in the amount of
$500,000 payable to the Title Company (as hereinafter defined), 171 North Clark
Street, Chicago Illinois 60601 attention: Nancy Castro (the “Deposit”).

 

2.         Seller represents and warrants (to the best of the Seller’s
knowledge), that the above referenced property is leased to the tenants
described on Exhibit B.

 

3.         Seller warrants and represents to its actual knowledge that
(i) Seller has not received written notice of any existing violations of
Federal, State, City and County ordinances, including ADA compliance and
environmental laws, or any contemplated condemnation of any portion of the Real
Property, and (ii) no party has an option or right of first refusal to purchase
all or any portion of the Real Property.

 

4.         Prior to the first to occur of (i) Purchaser’s default hereunder, or
(ii) Purchaser’s termination of this letter agreement, Seller shall not enter
into or extend any agreements without Purchaser’s approval and any contract
presently in existence not accepted by Purchaser shall be terminated by Seller.
Any work presently in progress on the Real Property shall be substantially
completed by Seller prior to closing and Seller shall deliver such undertakings
and lien waivers and affidavits to and as the Title Company may require to clear
all new construction and provide a Policy of Title Insurance in favor of
Purchaser not subject to any exception due to Seller’s construction upon the
Real Property.

 

5.         It is understood that the Seller shall provide certificates of
occupancy or temporary certificates of occupancy for all Units issued from the
city of Keene, New Hampshire to the Purchaser on or before the closing.

 

Seller shall be solely liable for completion of any and all “punch list” and
warranty items identified by Purchaser relating to (i) the site work for phase 2
of the Real Property, or (ii) the construction required pursuant to Seller’s
leases with iParty and Mattress Giant, in each case reasonably agreed upon by
Seller on or before the closing, and Seller shall assign to Purchaser its
interest in any construction warranties under its construction contract with
Konover Construction Corporation on the date of closing. Seller shall assign all
roof warranties to Purchaser as of the date of closing, acknowledged by the,
material provider (e.g., GAF, Firestone, etc.) to be obtained at the sole cost
and expense of Seller.

 

In the Post-closing Agreement, Seller shall indemnify Purchaser and guarantee to
absolutely pay any costs whatsoever to complete any outstanding construction
obligations under a Site Development Agreement with Target Corporation (“SDA”)
provided, however, notwithstanding anything herein to the contrary,

 

2

--------------------------------------------------------------------------------


 

Seller retains and reserves any and all rights to receive (i) an outstanding
payment from Target Corporation in the amount of $825,000 for the performance of
certain site work under said SDA; (ii) the proceeds from the release of a water
lien escrow in the amount of $32,000; and (iii) any proceeds or amounts relating
to an escrow of $200,000 established by Setter and a predecessor in title with
regard to acquisition of the land comprising the shopping center.

 

6.         At least five (5) days prior to closing Seller shall furnish
Purchaser with estoppel letters acceptable to Purchaser from all tenants in
accordance with applicable leases and other third party Unit Owners in
accordance with the Condominium Declaration.  The foregoing notwithstanding, it
shall be acceptable to Purchaser if up to two (2) tenants fail to deliver
estoppel letters so long as such two (2) tenants are among Olive Garden,
Chill’s, GameStop, Longhorn, Pier One, iParty and Mattress Giant; provided that
at Closing Seller shall provide a Seller estoppel for each tenant not providing
an estoppel, which Seller estoppel shall survive Closing.  Seller is responsible
for payment of any leasing brokerage fees or commissions which are due any
leasing brokers for the initial term of the leases set forth on Exhibit C.

 

7.         This offer is subject to Seller supplying to Purchaser prior to
closing a certificate of insurance from the tenants and/or guarantors (other
than those tenants which are eligible to self insure) in the form and coverage
reasonably acceptable to Purchaser for the closing.

 

8.         Purchaser acknowledges receipt of the environmental reports listed on
Exhibit D (the “Environmental Reports”). Purchaser agrees that Seller does not
make any warranty or representation as to the accuracy or completeness of any
such Environmental Reports or any analysis, test or sampling referenced therein.
Within fifteen (15) days following Purchaser’s request, Seller shall have said
reports updated and re-certified to Purchaser prior to closing, all at Seller’s
cost.

 

9.         The above sale of the real estate shall be consummated by conveyance
of a limited warranty deed from Seller to Purchaser’s designee, with the Seller
paying any city, state, and county transfer taxes for the closing, and Seller
agrees to cooperate with Purchaser’s lender, if any, and the money lender’s
escrow without expense, cost or liability to the Seller.

 

10.       The closing shall occur through Chicago Title & Trust Company, in
Chicago, Illinois with Nancy Castro as Escrowee (the “Title Company”), at which
time title to the above property shall be marketable, subject, however, to the
Declaration of the Condominium and any and all amendments thereto and other
condominium instruments relating to the Condominium Declaration and/or
applicable condominium association, facts disclosed by the survey, and all other
liens, encroachments and encumbrances, provided that an ALTA form B owner’s
title policy shall be issued and paid by Seller with extended coverage over all

 

3

--------------------------------------------------------------------------------


 

standard/preprinted exceptions and such applicable and appropriate endorsements
as may be required by Purchaser and issued by such title company at the sole
cost of Seller. Each party shall be paid in cash their respective credits,
including, but not limited to, security deposits, rent and expenses, with an
equitable proration of real estate taxes based on local custom and the most
recent bill or latest assessment, or the estimated assessments for 2004 and 2005
using the Assessor’s formula for these sales transactions, with a later
reproration of taxes when the actual bills are received. The parties agree to
equitably adjust for any percentage rent paid to Purchaser within nine
(9) months following the closing. At closing, no credit on the closing
adjustment sheet will be given to Sellers for any rents past due, unpaid or
delinquent rents and/or reimbursable expenses, provided that Seller shall retain
the right to collect from the tenants such past due, unpaid or delinquent rents
as may be owed to Seller for the period prior to the closing. Notwithstanding
anything herein to the contrary, at closing, Seller herein further agrees to
discharge the two (2) consensual mortgage liens granted by Seller in favor of
People’s Bank and encumbering the Units.

 

11.       It is understood that Purchaser shall obtain an appraisal of the Units
prepared by an MAI or other qualified appraiser, reasonably acceptable to
Purchaser or Purchaser’s lender, if any, and shall cause the appraiser to
re-certify an appraised amount not less than the Purchase Price and re-issue
said appraisal to, and in the name of, Purchaser or Purchaser’s lender, all at
Seller’s cost, provided that such cost shall not exceed $4,000.

 

12.       Neither Seller (Landlord) or any tenant and guarantor shall be in
material default on any lease or agreement at closing, nor is there now (nor as
of closing shall there be) any threatened or pending litigation in connection
with any lease.

 

13.       Seller warrants and represents that he has paid all unemployment
taxes, if any, to date.

 

14.       Prior to closing, Seller shall furnish to Purchaser copies of all
guarantees and warranties which Seller received from any and all contractors and
sub-contractors pertaining to the property.  This offer is subject to
Purchaser’s reasonable satisfaction that all such contractor guarantees and
contractor warranties survive the closing and are assignable and transferable to
Purchaser or its nominee.

 

15.       This offer is subject to the Units being fully leased, with all
tenants obligated to pay rent and other amounts as shown on Exhibit B attached
except, notwithstanding the foregoing, the tenant under the Mattress Giant lease
shall be responsible to pay rent and other amounts commencing on January 1, 2006
and the tenant under the Price Chopper lease shall be responsible to pay rent
commencing on December 27, 2005. Seller shall provide Purchaser with a per

 

4

--------------------------------------------------------------------------------


 

diem rent credit on the date of closing in connection with two (2) such tenants.
At closing, Seller and Purchaser shall enter into an escrow agreement with a
title company that is reasonably acceptable to all parties with regard to
(i) the escrow and disbursement of tenant allowances payable to the tenants
under the Michael’s and Price Chopper leases if not theretofore paid, and (ii)
any unpaid brokerage leasing commissions with respect to the initial terms of
leases at the Units.

 

16.       Seller shall be responsible for payment of a real estate brokerage
commission, as per their agreement, to CB Richard Ellis, Inc. Said commission
shall be paid through the closing escrow.  Purchaser and Seller each agree to
indemnify and hold harmless the other from and against any loss incurred or
claim made (including reasonable legal fees and costs incurred in defending the
same) with respect to any claim for a real estate brokerage fee or commission
asserted by any other real estate broker or agent other than CB Richard
Ellis, Inc. with whom such party has dealt in connection with the transaction
contemplated by this letter agreement. The indemnities set forth herein shall
expressly survive termination hereof or closing.

 

17.       Fifteen (15) days prior to closing, Seller must provide the title
commitment as stated above and at its sole cost and expense, a current Urban
ALTA/ACSM spotted survey in accordance with the minimum standard detail
requirements for ALTA/ACSM Land Title surveys jointly established and adopted by
ALTA and ACSM in 1999 and includes all Units and all Table A optional survey
responsibilities and acceptable to Purchaser and the title company.

 

18.       Seller agrees to immediately provide reasonable access at Seller’s
principal office at 135 South Road, Farmington, Connecticut during normal
business hours of Seller for Purchaser’s review of all information that
Purchaser needs to evaluate the above property. Seller agrees to cooperate fully
with Purchaser and Purchaser’s representatives to facilitate Purchaser’s
evaluations and reports in connection therewith, including at least a one-year
audit of the books and records of the Real Property.

 

19.       On the date of closing, Purchaser shall agree to assume any and all
obligations of Seller as (i) landlord under the leases with the tenants listed
on Exhibit B, and (ii) as Unit Owner and/or as a Declarant under (A) the
Condominium Declaration as amended from time to time, and (B) the other related
condominium documents. The parties will execute an assignment and assumption
agreement reasonably satisfactory to both parties relating to the leases and the
other condominium documents, which agreement shall contain reciprocal
indemnities covering each party’s period of ownership (NOTE: the Post-closing
Agreement will also cover post closing obligations of Seller).

 

5

--------------------------------------------------------------------------------


 

20.       Until closing (and even in the event of the earlier termination of
this letter agreement), each party shall treat the transaction contemplated
herein and the materials delivered and reports created in connection herewith as
confidential, including the identity of the parties and the terms of this letter
agreement, and shall not disclose the same to any other persons, other than its
respective attorneys, advisors, lenders, consultants, accountants and other
persons who shall agree to keep such information confidential, and to its
investors, or as otherwise required to be disclosed by reason of regulatory
requirements.

 

21.       If this agreement is not sooner terminated, Purchaser shall warrant
and represent to Seller as of closing that: (a) Purchaser is familiar with the
Condominium as of such date of the closing, including, but not limited to, the
Units; (b) Purchaser has inspected the Condominium, including, but not limited
to, the Units and the books and records relating thereto to its satisfaction as
of such date; (c) Purchaser accepts the Units and any interest in the
Condominium AS IS WITH ALL FAULTS existing as of such date; and (d) Purchaser is
purchasing the Real Property based upon its own judgments and is not relying
upon any representation or warranty of Seller, except as otherwise expressly
provided herein.

 

22.       If Purchaser defaults in its obligations hereunder, Seller shall, as
its sole and exclusive remedy, terminate this letter agreement and retain the
Deposit and the interest thereon as liquidated damages.  If Seller defaults in
its obligations hereunder, Purchaser may as its sole and exclusive remedy,
either (i) terminate this letter agreement (in which event the Deposit and the
interest thereon shall be refunded to Purchaser), or (ii) seek specific
performance against Seller.  In the event of any litigation to secure a remedy
to which a party is specifically entitled hereunder, the successful party shall
be entitled to collect reasonable attorney fees and court costs from the
unsuccessful party.

 

23.       Upon full execution and delivery of this letter agreement, Purchaser
shall have the right to enter the Real Property, upon reasonable advance notice
to Seller, to conduct such environmental, engineering and feasibility
inspections and investigations as Purchaser shall deem necessary to determine
the suitability of the Real Property, the cost of which inspections and
investigations shall be borne exclusively by Purchaser. Purchaser hereby agrees
to indemnify and hold the Seller harmless from and against any and all damages,
costs, claims, causes of action and losses (including reasonable attorneys’
fees) arising out of the entry upon the Real Property by the Purchaser.

 

24.       Subject to the terms of the third sentence of this paragraph 24, it is
specifically understood and agreed that there shall be absolutely no personal
liability on the part of Seller with respect to any of the terms, covenants and
conditions of this letter agreement or the transactions contemplated hereunder,
and that Purchaser shall look solely to the interests of Seller in the Units for
the satisfaction of each

 

6

--------------------------------------------------------------------------------


 

and every remedy of Purchaser in the event of any breach by Seller of any terms,
covenants and conditions of this letter agreement to be performed by Seller.
Such exculpation of personal liability set forth in this Section 24 is absolute
and without exception whatsoever, and shall survive the closing or other
termination of this letter agreement. In addition, the Purchaser hereby waives
any and all rights to collect any consequential damages, lost profits and/or
punitive damages. Notwithstanding the foregoing, Seller shall have liability not
to exceed the sum of Five Hundred Thousand Dollars ($500,000.00) in addition to
the transfer of the Property in regard to the payment of Purchaser’s fees, costs
and expenses (as described herein) in the event Purchaser prevails in a specific
performance action.

 

25.      Upon acceptance of the deed, Purchaser, on behalf of itself and its
representatives, successors and assigns (collectively the “Releasing Parties”)
hereby waives, releases, acquits and forever discharges Seller and its members,
partners, officers, directors, employees, agents, attorneys, representatives,
and their respective successors and assigns (which parties are collectively
referred to as the “Seller Parties”), of and from any and all claims, actions,
causes of action, demands, rights, damages, costs, expenses or compensation
whatsoever, direct or indirect, known or unknown, foreseen or unforeseen, which
any of the Releasing Parties now has or which may arise in the future on account
of or in any way related or pertaining to any past, present or future physical
characteristic or condition of the Real Property, including, but not limited to,
the Units, including, without limitation, any hazardous materials and/or
hazardous wastes in, under or about the Real Property, including, but not
limited to, the Units, or any violation or potential violation of any of the
environmental requirements applicable thereto.

 

26.      This letter agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original and all of which taken together shall
constitute one instrument. Facsimile signatures shall be deemed to be original
signatures. This letter agreement shall not be effective unless and until it has
been executed by all of the parties hereto.

 

27.      THE PARTIES ACKNOWLEDGE AND AGREE THAT TIME IS OF THE ESSENCE IN THIS
TRANSACTION AND IN EACH PROVISION OF THIS LETTER AGREEMENT.

 

28.       All notices, demands, or communications with respect to this letter
agreement shall be deemed duly given if In writing and (i) sent by Federal
Express or by another overnight delivery service which obtains (or documents the
attempt to obtain) the signature of the addressee upon delivery; or
(ii) certified mail, return receipt requested in each case directed to the
applicable party at the following addresses; or (iii) via Facsimile
transmission:

 

7

--------------------------------------------------------------------------------


 

If to Seller:

 

With a copy to:

 

 

 

Konover Development Corporation

 

Konover Development Corporation

135 South Road

 

135 South Road

Farmington, Connecticut 06032

 

Farmington, Connecticut 06032

Attn: R. Michael Goman

 

Attn: James P. Juliano. Esq.

Facsimile: 860-284-7710

 

Facsimile: 860-284-7761

 

 

 

If to Purchaser:

 

With a copy to:

 

 

 

2901 Butterfield Road

 

The Inland Real Estate Group, Inc.

Oak Brook, Illinois 60523

 

2901 Butterfield Road

Attn: G. Joseph Cosenza

 

Oak Brook, Illinois 60523

 

 

 

Facsimile: 630-218-4935

 

Facsimile: 630-218-4900

 

This offer is, of course, predicated upon the Purchaser’s review and written
approval of the existing leases, new leases, lease modifications (if any), all
tenant correspondence, the Declaration of Condominium and other condominium
instruments, tenants’ and guarantors’ financial statements, sales figures,
Seller’s rent roll, site inspection, environmental, appraisal, etc. Purchaser
shall have the right to pursue such due diligence until 5:00 p.m. Eastern Time
on December 12, 2005 (the “Due Diligence Date”). In the event that Purchaser’s
due diligence shall reveal any matter which is not satisfactory to Purchaser in
its sole discretion or Purchaser shall otherwise determine not to proceed with
the transaction contemplated in this letter agreement, for any reason or for no
reason, then Purchaser may terminate this letter agreement by written
notification of Purchaser’s termination received by Seller on or before
5:00 p.m. Eastern Time on the Due Diligence Date, and this letter agreement
shall terminate and the Deposit shall immediately be returned to Purchaser with
any interest thereon and neither party thereto shall have any further liability
to the other hereunder except those obligations that expressly survive
termination of this Agreement. The failure of Purchaser to provide written
notice of Purchaser’s termination of this Agreement to Seller on or before
5:00 p.m. Eastern Time on the Due Diligence Date shall be deemed satisfaction by
Purchaser of its due diligence and a waiver by Purchaser of Purchaser’s right to
terminate this letter agreement as set forth in this paragraph and this letter
agreement shall remain in full force and effect.

 

8

--------------------------------------------------------------------------------


 

If this offer is acceptable, please have the Seller sign the original of this
letter and initial each page, keeping copies for your files and returning the
original to me by November 10, 2005.

 

 

Sincerely,

 

 

 

INLAND REAL ESTATE

 

ACQUISITIONS, INC.

 

or nominee

 

 

 

 

 

/s/ G. Joseph Cosenza

 

 

G. Joseph Cosenza

 

Vice Chairman

 

Date:

Nov. 11 2005

 

 

 

 

 

 

ACCEPTED:

 

 

 

SELLER:

 

 

 

MONADNOCK CONDOMINIUM

 

LIMITED PARTNERSHIP

 

By:

Monadnock Condominium

 

 

Management Corporation

 

 

Its General Partner

 

 

 

 

/s/ James Juliano

 

By:

/s/ R. Michael Goman

 

 

Its:

President

/s/ Alice Rotham

 

Date:

November 9, 2005

 

 

 

 

 

 

JC/sc

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MONADNOCK - KEENE, NH

 

SITE PLAN

 

[g11471ke03i002.jpg]

 

--------------------------------------------------------------------------------


 

 

EXHIBIT-B

11/11/2005

Monadnock Marketplace Shopping Center - Keene, New Hampshire

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY
BASE RENT

 

RENT
PER SQ. FOOT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

Home Depot - Shadow Anchor

 

 

 

 

 

 

 

 

 

 

 

Target - Shadow Anchor

 

 

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods - Shadow Anchor

 

 

 

 

 

 

 

 

 

 

 

Price Chopper

 

73,000

 

1,306,700.00

 

108,891.67

 

$

17.90

 

1-Dec-2005

 

11/31/2025

 

Michaels Craft

 

22,111

 

349,033.00

 

29,086.08

 

$

15.79

 

27-Oct-2005

 

31-Oct-2020

 

Bed Bath & Beyond

 

20,900

 

282,150.00

 

23,512.50

 

$

13.50

 

28-Oct-2003

 

31-Jan-2019

 

Circuit City

 

20,413

 

326,607.00

 

27,217.25

 

$

16.00

 

2l-Oct-2005

 

31-Jan-2017

 

Border’s

 

17,400

 

316,420.00

 

26,535.00

 

$

16.30

 

25-Oct-2003

 

31-Jan-2019

 

Olive Garden (Pad)

 

7,685

 

115,000.00

 

9,583.33

 

$

14.98

 

1-Oct-2005

 

30-Sep-2015

 

Chill’s (Pad)

 

5,855

 

105,000.00

 

8,750.00

 

$

17.93

 

21-Apr-2005

 

30-Apr-2020

 

Longhorn Sleakhouse (Pad)

 

5,547

 

85,000.00

 

7,083.33

 

$

15.32

 

22-Aug-2005

 

30-Aug-2020

 

Gamestop

 

1,900

 

43,700.00

 

3,641.67

 

$

23.00

 

1-Feb-2004

 

31-Jan-2009

 

iParty

 

9,900

 

173,250.00

 

14,437.50

 

$

17.50

 

17-Sep-2005

 

30-Sep-2015

 

Pier 1 Imports

 

9,590

 

171,181.00

 

14,265.08

 

$

17.85

 

24-Nov-2003

 

30-Oct-2013

 

Mattress Giant

 

6,000

 

117,000.00

 

9,750.00

 

$

19.50

 

1-Dec-2005

 

30-Nov-2015

 

Totals

 

200,301

 

3,393,041.00

 

282,753.42

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

EXHIBIT-B

11/11/2005

Monadnock Marketplace Shopping Center - Keene, New Hampshire

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY
BASE RENT

 

RENT
PER SQ. FOOT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

Home Depot - Shadow Anchor

 

 

 

 

 

 

 

 

 

 

 

Target - Shadow Anchor

 

 

 

 

 

 

 

 

 

 

 

Dick’s Sporting Goods - Shadow Anchor

 

 

 

 

 

 

 

 

 

 

 

Price Chopper

 

73,000

 

1,306,700.00

 

108,891.67

 

$

17.90

 

1-Dec-2005

 

11/31/2025

 

Michaels Craft

 

22,111

 

349,033.00

 

29,086.08

 

$

15.79

 

27-Oct-2005

 

31-Oct-2020

 

Bed Bath & Beyond

 

20,900

 

282,150.00

 

23,512.50

 

$

13.50

 

28-Oct-2003

 

31-Jan-2019

 

Circuit City

 

20,413

 

326,607.00

 

27,217.25

 

$

16.00

 

21-Oct-2005

 

31-Jan-2017

 

Border’s

 

17,400

 

318,420.00

 

26,535.00

 

$

18.30

 

25-Oct-2003

 

31-Jan-2019

 

Olive Garden (Pad)

 

7,685

 

115,000.00

 

9,583.33

 

$

14.96

 

1-Oct-2005

 

30-Sep-2015

 

Chili’s (Pad)

 

5,855

 

105,000.00

 

8,750.00

 

$

17.93

 

21-Apr-2005

 

30-Apr-2020

 

Longhorn Sleakhouse (Pad)

 

5,547

 

85,000.00

 

7,083.33

 

$

15.32

 

22-Aug-2005

 

30-Aug-2020

 

Gamestop

 

1,900

 

43,700.00

 

3,641.67

 

$

23.00

 

1-Feb-2004

 

31-Jan-2009

 

iParty

 

9,900

 

173,250.00

 

14,437.50

 

$

17.50

 

17-Sep-2005

 

30-Sep-2015

 

Pier 1 Imports

 

9,590

 

171,181.00

 

14,265.08

 

$

17.85

 

24-Nov-2003

 

30-Oct-2013

 

Mattress Giant

 

6,000

 

117,000.00

 

9,750.00

 

$

19.50

 

1-Dec-2005

 

30-Nov-2015

 

Totals

 

200,301

 

3,393,041.00

 

282,753.42

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Monadnock Marketplace Shopping Center

 

 

Keene, New Hampshire

 

November 9, 2005

 

Exhibit C

List of Paid and Unpaid Leasing Commissions

 

Tenant

 

Broker

 

Amount

 

Status

 

 

 

 

 

 

 

 

 

Bed, Bath & Beyond

 

Atlantic Retail

 

$

41,800.00

 

Paid

 

Borders

 

SRA

 

$

60,900.00

 

Paid

 

Chili’s

 

Atlantic Retail

 

$

50,000.00

 

Paid

 

Circuit City

 

Dartmouth Co.

 

$

82,000.00

 

UNPAID

 

Dicks

 

Atlantic Retail

 

$

132,000.00

 

Paid

 

Mattress Giant

 

National Commercial

 

$

24,000.00

 

UNPAID

 

 

 

 

 

 

 

 

 

Gamestop

 

Atlantic Retail

 

$

8,740.00

 

Paid

 

Home Depot

 

N/A

 

N/A

 

N/A

 

iParty

 

Atlantic Retail

 

$

40,000.00

* 

$25.000.00 Paid

 

Longhorn

 

Corporate Realty

 

$

40,000.00

 

Paid

 

Michaels

 

Lornell Company

 

$

64,437.00

 

UNPAID

 

Olive Garden

 

Corporate Realty

 

$

40,000.00

 

UNPAID

 

Pier 1

 

Lornell Company

 

$

28,770.00

 

Paid

 

Price Chopper

 

N/A

 

N/A

 

N/A

 

Target

 

Atlantic Retail

 

$

250,000.00

 

Paid

 

 

--------------------------------------------------------------------------------

*

$15,000.00 one year after Tenant opens for business

 

$25,000.00 upon opening and first month’s rent

 

12

--------------------------------------------------------------------------------


 

Monadnock Marketplace Shopping Center

 

 

Keene, New Hampshire

 

November 9, 2005

 

Exhibit D

List of Environmental Reports

 

1.

 

Phase I Environmental Site Assessment dated May 17, 2002 by GEI
Consultants, Inc. (“GEI”), updated March 5, 2003, and July 23, 2003.

2.

 

Two letters from GEI, each dated February 6, 2004.

3.

 

Email from Fred Johnson of GEI dated October 6, 2004.

4.

 

Limited Subsurface Investigation dated March 9, 2005 by GEI.

 

13

--------------------------------------------------------------------------------